Citation Nr: 0506656	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for disability of the 
feet, to include hallux valgus deformity with bunions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1995 to 
July 2000.  The veteran also had service in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In April 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  


REMAND

In the April 2004 hearing, the veteran stated that she 
receives treatment at the VA medical facility in Fort Smith, 
Arkansas.  These records have not yet been obtained.  
Additionally, the veteran stated that she received treatment 
at the Fayetteville VA Medical Center for six months 
following her separation from service in July 2000.  Although 
the record contains treatment records from this facility, the 
reports do not coincide with the time frame indicated above.  
The Board notes that the veteran referenced having been 
treated at these VA facilities in a VA Form 21-4142, dated 
June 2003.  Under Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), VA treatment records are considered to be 
constructively included within the record.  Accordingly, the 
RO is to obtain these records and associate them with the 
veteran's claims folder.      
    
In a June 2003 VA medical report it was indicated that the 
veteran receives Social Security disability benefits.  It is 
not clear for what disability such benefits were awarded and 
the claims folder does not contain any records from the 
Social Security Administration (SSA).  Therefore, the RO is 
to obtain the veteran's SSA records, to specifically include 
any administrative decision issued in connection with the 
awarding of SSA disability benefits.    

The Board notes that the claims folder contains separate 
statements, each received in August 2003, but undated, by Dr. 
David Richter.  In these statements Dr. Richter noted that 
the veteran was a patient of his.  He further stated that the 
veteran has had chronic bilateral foot pain for about eight 
years and that it was most likely from wear and tear, and 
coincided with her time in the military.  Dr. Richter also 
stated that the veteran had a diagnosis of fibromyalgia and 
that her symptoms and diagnosis date back to her time in the 
military.  The veteran's treatment records from Dr. Richter 
have not been associated with the veteran's claims folder.  
As such, the RO should attempt to obtain these records. 

Additionally, the Board has determined that the veteran 
should be afforded a VA examination to determine the current 
disability of the feet and the effect, if any, that her 
service had on her feet.  In this regard, the Board notes 
that the examiner at the May 2001 VA examination made no 
indication that he reviewed the veteran's claims folder in 
conjunction with the examination.  

Finally, the record reflects that there is conflicting 
evidence regarding whether the veteran does, indeed, 
currently suffer from fibromyalgia.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination in order to definitely determine whether the 
veteran currently suffers from fibromyalgia and, if so, 
whether the condition is etiologically related to her active 
service.         

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is to request all treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Center in Fayetteville, Arkansas, 
and all treatment records from the VA 
medical facility in Fort Smith, Arkansas.  
Thereafter, these records should be 
associated with the veteran's claims 
folder.  If the request results in a 
negative response, such should be noted 
in the record.          

2.  The RO is to obtain the veteran's SSA 
records, to specifically include any 
administrative decision issued in 
connection with the awarding of SSA 
disability benefits.  Thereafter, these 
records should be associated with the 
veteran's claims folder.  If the request 
results in a negative response, such 
should be noted in the record.         
    
3.  The RO is to request the veteran's 
treatment records from Dr. Richter.  If 
the records are deemed to be 
unobtainable, the appellant should be so 
informed.  The letter must inform the 
appellant of what efforts VA made to 
obtain the records, and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless 
she submits the records from Dr. Richter.  
In this regard, the appellant should be 
informed that she is ultimately 
responsible for providing the evidence.  

4.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine whether the veteran 
currently suffers from fibromyalgia and, 
if so, the probable etiology of the 
veteran's condition.  The examiner is to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that fibromyalgia 
was either initially manifested during 
military service or was otherwise related 
to her military service.  All indicated 
tests should be conducted.  In this 
regard, the Board notes that The American 
College of Rheumatology has established 
diagnostic criteria to be used in 
diagnosing fibromyalgia.  The examiner 
should fully document all findings, 
including pain and tender points.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

5.  The veteran is to be afforded a VA 
examination in order to determine the 
nature and severity of her disability of 
the feet.  The examiner is to render an 
opinion as to whether the evidence, to 
include service medical records, clearly 
establishes that the bilateral foot 
disability was not aggravated during 
service.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  
  
6.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


